IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DONNELLY JOSEPH LEBLANC,                   : No. 185 MM 2018
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DISTRICT ATTORNEY, LANCASTER               :
COUNTY,                                    :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of February, 2019, the Application for Leave to File

Original Process is GRANTED, and the King’s Bench/Extraordinary Writ is DENIED.